SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

551
CA 16-01910
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


BRUCE COLEMAN AND ROCHESTER AUTO
MAINTENANCE, INC., PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

CHEVRON U.S.A., INC. AND TREMARCO CORP.,
DEFENDANTS-RESPONDENTS.


KNAUF SHAW LLP, ROCHESTER (ALAN J. KNAUF OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

WOODS OVIATT GILMAN LLP, ROCHESTER (BERYL NUSBAUM OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered March 4, 2016. The order granted the motion
of defendants for summary judgment dismissing plaintiffs’ claims for
public nuisance and loss of sale proceeds and dismissing all claims by
plaintiff Rochester Auto Maintenance, Inc., and denied the cross
motion of plaintiffs for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court